                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 BERNARD J. BECKER,

         Plaintiff,
                                                          Case No. 19-cv-285-bbc
    v.

 MELINDA DERUS AND C. BUESGEN,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                                         5/24/2019
         Peter Oppeneer, Clerk of Court                              Date

     It appearing that there is no just reason for delay, I direct that this final
judgment be entered.
